Citation Nr: 1446412	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for elevated cholesterol.

3.  Entitlement to service connection for periodontitis.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis and pseudofolliculitis barbae.

6.  Entitlement to a compensable evaluation for tinea pedis.

7.  Entitlement to an evaluation in excess of 10 percent for chronic prostatitis.

8.  Entitlement to a compensable evaluation prior to April 23, 2010, and to an evaluation in excess of 10 percent thereafter for right shoulder arthritis.

9.  Entitlement to service connection for chronic nosebleeds.

10.  Entitlement to service connection for a sinus disorder.

11.  Entitlement to service connection for chronic gastroenteritis.

12.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for heart murmur with chest pain.

13.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issues of entitlement to service connection for heart murmur with chest pain and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At a hearing before the undersigned Veterans Law Judge in March 2014, and prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for herpes, elevated cholesterol, and periodontitis.

2.  At a hearing before the undersigned Veterans Law Judge in March 2014, and prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  The Veteran's seborrheic dermatitis and pseudofolliculitis barbae are manifested by flare-ups of symptoms, and most nearly approximate 20 percent of exposed skin area affected; the service-connected skin disorders do not affect more than 40 percent of exposed skin area or more than 40 percent of the entire body, and do not require constant or near constant systemic therapy.

4.  Throughout the entire rating period on appeal, the Veteran's bilateral tinea pedis has affected less than five percent of the entire body and has only required the use of topical medications for treatment. 

5.  For the period prior to March 9, 2010, the Veteran's prostatitis was manifested by awakening to void one to two times per night with a daytime voiding interval of once every two to three hours; but not by urine leakage requiring the wearing of absorbent materials; urinary retention requiring catheterization; or recurrent symptomatic urinary tract infection.

6.  For the period from March 9, 2010, the Veteran's prostatitis is manifested by nocturia of up to five times each night, but not by the requirement for the use of absorbent materials.

7.  For the period prior to April 23, 2010, the Veteran's right shoulder arthritis was manifested by full range of shoulder motion with no pain.

8.  From April 23, 2010, the Veteran's right shoulder arthritis has been manifested by pain, with the arm functionally limited to above shoulder level.

9.  The Veteran does not have a current disorder manifested by nosebleeds.

10.  The Veteran does not have a current sinus disability.

11.  The Veteran does not have a current gastrointestinal disability. 

12.  A February 1994 rating decision denied the appellant's claim for entitlement to service connection for heart murmur with chest pain; notice of the determination and of his appellate rights were provided, a timely appeal was not filed, and the decision became final.

13.  Evidence received subsequent to the February 1994 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for heart murmur with chest pains.

14.  A February 1994 rating decision denied the appellant's claim for entitlement to service connection for a left knee disability; notice of the determination and of his appellate rights were provided, a timely appeal was not filed, and the decision became final.

15.  Evidence received subsequent to the February 1994 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for herpes, elevated cholesterol, and periodontitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for a 30 percent evaluation, but not higher, for seborrheic dermatitis and pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013). 

4.  The criteria for a compensable rating for bilateral tinea pedis have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7817 (2013). 

5.  For the period prior to March 9, 2010, the criteria for a rating in excess of 10 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

6.  For the period from March 9, 2010, the criteria for a 40 percent evaluation for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

7.  The criteria for a compensable evaluation prior to April 23, 2010, for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table I, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5203 (2013). 

8.  The criteria for an evaluation in excess of 10 percent from April 23, 2010, for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table I, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5203 (2013). 

9.  The criteria to establish service-connection for a nosebleed disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

10.  The criteria to establish service-connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

11.  The criteria to establishment service-connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

12.  A February 1994 rating decision denying service connection for heart murmur with chest pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

13.  New and material evidence has been received since the February 1994 rating decision, and the claim for service connection for heart murmur with chest pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

14.  A February 1994 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

15.  New and material evidence has been received since the February 1994 rating decision, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in February 2005, April 2006, and December 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims seeking service connection, and the claims seeking increased ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2006 and December 2007 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini, supra.  In this case, the February 2005 and April 2006 notice letters preceded the April 2006 and May 2008 rating decisions from which this appeal originates and the December 2007 notice letter preceded the May 2008 rating action.  The RO also provided the Veteran all necessary information on disability ratings and effective dates in the letters dated in April 2006 and December 2007 for the service connection claims as noted previously.

Although the February 2005 notification letter to the Veteran regarding his claims for service connection for nosebleeds, a sinus disorder, and gastroenteritis did not include the criteria for assigning effective dates, see Dingess, supra, because the Board will deny the service connection claims, this deficiency is harmless.  As for the chronic prostatitis claim, because service connection for prostatitis has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for that disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Consequently, a remand to provide notice as to how ratings and effective dates are assigned is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

In September 2005 and December 2007, the RO provided the Veteran with a letter indicating that the appeal period for the decision denying his claims for service connection for heart murmur with chest pain and a left knee disability had expired and that the decisions were now final.  He was advised that in order for VA to reopen the claims, new and material evidence would need to be submitted.  Additionally, the Veteran was notified of the reason for the previous denial, and of the definitions of "new" and "material."  The September 2005 and December 2007 letters also acknowledged the Veteran's underlying claims for service connection for heart murmur with chest pain and left knee disability and notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty. 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records to include private treatment records.

VA examinations were conducted in April and October 2005, December 2007, March and December 2010.  The Board notes that the Veteran failed to appear at VA examinations scheduled in August 2011 and July 2012.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  The Veteran does not contend otherwise.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2014 Travel Board hearing.  During the Veteran's Travel Board hearing he testified that he did not want to be scheduled for any further VA examinations.  The VA cannot obtain VA examinations without the Veteran's cooperation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding the duty to assist is not a one-way street).  Consequently, while a VA examination might otherwise be necessary for the service connection claims, the Veteran is refusing to cooperate.

Therefore the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims.

A.  Withdrawal of Appeal

At the March 2014 Board hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claims of entitlement to service connection for herpes, entitlement to service connection for elevated cholesterol, entitlement to service connection for periodontitis, and entitlement to an increased rating for bilateral hearing loss.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's June 2014 statement indicating his intention to withdraw his appeal of entitlement to service connection for herpes, entitlement to service connection for elevated cholesterol, entitlement to service connection for periodontitis, and entitlement to an increased rating for bilateral hearing loss satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal as to these claims, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed. 




B.  Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Seborrheic Dermatitis and Pseudofolliculitis Barbae

The Veteran disagrees with the 10 percent disability rating assigned his seborrheic dermatitis and pseudofolliculitis barbae.  

Initially, it should be noted that pseudofolliculitis barbae is not a listed disability under the Rating Schedule, 38 C.F.R., Part 4.  In this case, the RO has rated pseudofolliculitis barbae by analogy, under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, the code for dermatitis based upon the percentage of exposed and total body areas affected.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The RO has rated the seborrheic dermatitis under the same code for dermatitis, Diagnostic Code 7806, based upon the percentage of exposed and total body areas affected.  Id.  For the reasons discussed below, the Board agrees that the Veteran's skin disorders are most appropriately rated under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Diagnostic Code 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  This is unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

At his October 2005 VA examination, the Veteran reported that he had skin lesions on his face, nose and forehead that were worse in the morning.  He indicated that if he did not shave, his skin became white and flaky like dandruff and he experienced redness on his nose and cheeks into his eyebrows.  He reported bumps on his beard area when he shaved, and when he did not shave the bumps dried out and crusted.  He stated he was given Tetracycline for his face, but that it helped only for a little while, and that the redness and flaking were still there.  The Veteran indicated that he was also given cortisone cream, which did not help.  

The examination showed multiple 3 mm. nodules of folliculitis without tenderness.  There was minimal acneform pitting of the cheeks with no discoloration or gross inflammation.  There was no adenopathy evident.  The skin lesions involved 20 percent of the exposed skin surface and 10 percent of total skin surface.  

Treatment records from Madigan Army Medical Center from February 2006 to August 2006 show continued treatment for seborrheic dermatitis and rosacea that improved with treatment.

Madigan Army Medical Center treatment records dated from October 2008 to June 2011 show treatment for dermatitis of the hands and face.  The Veteran reported that his hand dermatitis was aggravated by frequent washing of hands related to his job at the hospital; he noted that once he had discontinued the frequent washing, the symptoms of the hands resolved.  Treatment records show the use of topical cortisone skin cream and the Veteran underwent a single treatment of tapered oral prednisone with little improvement.  A report in March 2011 showed the face and scalp were diffusely erythematosus with extensive pustules.  The skin appeared dry and flaky at the corner of the eyes.  There was white crusting of some of the eyelashes.  

At his March 2010 VA examination, the Veteran reported that his skin disorder involved areas that were exposed to the sun, including the head and face; it did not include the hands or the neck.  He reported exudation between the eyes, on the cheeks and the forehead, itching between the eyes, on the cheeks and the forehead, shedding on the face and crusting on the face.  He denied ulcer formation.  The Veteran described these symptoms as occurring constantly.  The Veteran reported being treated with topical cortisone daily for weeks.  The Veteran also noted that in recent months he had an allergic reaction to something which his treating physicians were trying to figure out but which had caused facial edema.  The examiner noted it did not appear to be related to the condition discussed at the examination.  In the remarks at the end of examination, the examiner noted that the effect of the skin condition on the Veteran's usual occupation was nil and noted again that the facial edema was not related to the skin condition.  The effect of the condition on the Veteran's daily activity was described as nil.

The examination did not reveal acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  The examination did reveal the skin conditions of seborrheic dermatitis and pseudofolliculitis barbae, located on the face and forehead, and having the characteristics of exfoliation and crusting.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner indicated that the skin lesion coverage of the exposed areas was 80 percent, and that the skin lesion coverage relative to the whole body was 7 percent.  The skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condition. 

The March 2010 examination report was returned to the examiner for further clarification concerning the percentage of exposed area of the face and remaining areas.  The examiner clarified that the total exposed skin area was actually 9 percent, and was 3 percent of the total body.

At his March 2014 Travel Board hearing, the Veteran testified that his skin condition improved and worsened with treatment.  The Veteran indicated that his skin condition affected his vision as well as his job as a salesman.  

Treatment records from Madigan Army Medical Center show that in December 2009 a computed tomography (CT) scan of the orbits documented soft tissue inflammation involving the face diffusely more focally prominent over the root of the nose, without visualized abscess.  There was no evidence for retro-orbital pathology, and normal appearing osseous structures were noted.  There was a stable appearance of the lacrimal gland since the prior study suggesting a chronic or low grade inflammatory process.  In August 2013 the Veteran was seen for a rash primarily on his eyelids.  The Veteran reported symptoms of pain, itching, weeping of lesions, and swelling that affected his vision.  The examination showed severe upper eyelid erythema and edema with substantial redundant skin and maculopapular, erythematous dermatitis.  

In light of the above, the Board finds that a 30 percent evaluation is warranted under Diagnostic Code 7806.  This diagnostic code provide a 30 percent rating for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic code 7806 (2013).

At the October 2005 VA examination, the Veteran's skin condition was found to involve 20 percent of the exposed skin surface.  Later in March 2010 a VA fee basis examiner clarified his original findings and noted that 9 percent of the exposed body areas were affected.  Based on the October 2005 VA examination findings, the continued use of topical treatments and the Veteran's statements regarding the recurrent nature of the disability, the Board finds that a 30 percent evaluation is warranted for the service-connected seborrheic dermatitis and pseudofolliculitis barbae under Diagnostic Code 7806.

The Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  Diagnostic Code 7806 provides for a 60 percent rating for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

In this case it is clear that the Veteran's seborrheic dermatitis and pseudofolliculitis barbae does not affect more than 40 percent of the entire body or more than 40 percent of the exposed areas affected.  The only evidence to the contrary is the report of the March 2010 examination which noted that 80 percent of the exposed areas were affected.  Notably, however, the same examiner then clarified that when all exposed areas were considered, the percentage of exposed areas affected was actually 9 percent.  Moreover, the use of topical medications is not a basis for a higher rating.  Treatment records from Madigan Army Medical Center show that the Veteran underwent a single treatment of tapered oral prednisone with little improvement.  There is no indication in the medical records that any further oral prednisone was used after the one treatment.  Moreover, even if systemic, the evidence does not indicate a course of treatment constant or near-constant required during any 12 month period.  Hence, the Board finds that the criteria for a higher rating based on systemic therapy was not met or approximated.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In addition, the March 2010 VA examiner noted that the Veteran's facial edema was not related to his seborrheic dermatitis and pseudofolliculitis barbae.  Further, the records show no factual basis for an increased rating for disfigurement of the head, face or neck.  See Diagnostic Code 7800. 

The Board notes that, inasmuch as Diagnostic Codes 7800 and 7806 both share criteria based on the measurement of the affected areas, separate ratings under these diagnostic codes are not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

A veteran is competent to testify as to his or her skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In making this determination, the Board considered the lay evidence of record to include the Veteran's reports to VA examiners and his testimony at his Travel Board hearing.  The Board finds the Veteran competent and credible.  Nevertheless, the Veteran does not contend that his service-connected chronic dermatitis affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or that treatment for the disability has required constant or near-constant systemic therapy during any 12 month period.  As such, the Board finds that his statements do not support an increased rating above the 30 percent.

In sum, the Veteran's is entitled to a 30 percent, but not higher for the entire period involved in the appeal.

Tinea Pedis

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The RO has assigned a noncompensable evaluation for the Veteran's tinea pedis under the analogous criteria for exfoliative dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.

Under Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2013). 

While acknowledging the criteria and amendments pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected skin disability has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

As explained in the prior section, under Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

After reviewing pertinent evidence, the Board finds that the Veteran's tinea pedis has not been compensably disabling for any period on appeal.  The evidence shows that the tinea pedis has affected less than five percent of the entire body and has only required the use of topical medications for treatment. 

At an October 2005 VA examination, the Veteran reported athlete's foot for which he used Lotrimin cream with some relief.  He reported experiencing dry patches and indicated that the toenails were affected.  He denied any ulceration or blisters, but noted that in-between the toes there were soft patches with no associated pain.  The examination of the feet showed darkening of the first and second toenails bilaterally without hypertrophy.  The soles disclosed multiple flat areas of prior vesiculation measuring 0.5 cm.  There were no interdigital lesions.  

Treatment records from the Madigan Army Medical Center dermatology unit dated from 2005 to 2011 show continued treatment for tinea pedis of the feet and toes.  In October and November 2008, the Veteran was seen for a rash on his feet which he felt was due to an allergy to soaps in his work area.  In November 2008 he noted that the rash had resolved since using Cetaphil and he reported that the pathology department had ordered new soap.

At his March 2010 VA fee basis examination, the Veteran reported that the tinea pedis did not involve any areas that were exposed to the sun.  He reported itching and shedding on the feet.  He denied exudation, ulcer formation or crusting.  The symptoms described occurred constantly, according to the Veteran.  The Veteran stated that he was treated with Lamisil daily for weeks, which was a topical anti-fungal.  He indicated that he had not experienced any side effects from the medication.  The Veteran reported that he had not used UVB, intensive light therapy, PUVA or electron beam therapy for his condition.  He indicated that he did not experience any overall functional impairment from the condition.

The examination showed tinea pedis located on the feet and all the toenails.  It had the characteristics of exfoliation, but there was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner noted that the skin lesion was 0 percent in the exposed area and the skin lesion coverage relative to the whole body was 2 percent.  

At his March 2014 Travel Board hearing the Veteran did not testify as to his tinea pedis and indicated that he would be furnishing treatment records from Madigan Army Medical Center.

After reviewing all of the evidence, lay and medical, the Board finds the Veteran's tinea pedis has not approximated the criteria for a compensable disability rating.  Specifically, medical examinations have shown that the total body area affected by the skin disorder was less than 5 percent, and treatment has been limited to topical applications.  Without evidence of involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable schedular rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817. 

The Veteran is competent to report the use of topical medications, and whether he has been prescribed oral medications.  The Veteran is also competent to report what he has been told by treating physicians regarding the nature of the medications and treatments being given.  However, the record does not support that the Veteran was prescribed corticosteroids, or immunosuppressive drugs for treatment of tinea pedis.  Of greater probative value than the Veteran's statements on this matter is the March 2010 VA examination report which indicated that the only treatment the Veteran had received in the preceding 12 months was Lamisil, which is a topical antifungal agent. 

The Board has considered whether a compensable rating may be warranted under a different Code, and finds that one is not.  The Veteran does not have scarring that would implicate a possible rating under Diagnostic Codes 7800, 7801, 7802, 7804, or 7805.  Under the remaining potentially applicable Codes, a compensable rating is not called for where less than 5 percent of the body is affected, and treatment is limited to topical applications.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (psoriasis), Diagnostic Code 7819 (infections of the skin not listed elsewhere), Diagnostic Code 7821 (cutaneous manifestations of collagen-vasular disease not listed elsewhere), Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere), Diagnostic Code 7824 (disease of keratinization).

Moreover, the Veteran's tinea pedis is not reasonably describable as an injury to the foot, and thus does not implicate Diagnostic Code 5284.

The Board finds that the Veteran's tinea pedis has not been compensably disabling at any point during the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 



Chronic Prostatitis

The Veteran is in receipt of a 10 percent disability rating for prostatitis under Diagnostic Code 7527.  Diagnostic Code 7527 applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).  Under that diagnostic code, a Veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant. As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection. 

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2013).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115(a) (2013).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following: (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a) (2013). 

At his April 2005 VA examination, the Veteran reported shooting pains in the rectum unrelated to activity, lasting a couple of seconds.  Such episodes initially recurred about one to two times a month, and now occurred about every four months.  He also reported difficulty emptying his bladder, and had blood in his urine three or four times a year.  He had urinary frequency four to five times a day and one to two times at night.  He indicated that now he had no dysuria, and urgency was infrequent.  There was no incontinence and the Veteran had not required frequent antibiotics.  The Veteran reported a history of a urethral stone.  The rectal examination disclosed a slightly enlarged homogenous, nontender prostate.  

VA treatment records dated from 2000 to 2011 show that in a nursing note dated in September 2005 the Veteran reported that his prostate was bothering him and he had to use the bathroom more than two times a night.  He took it upon himself to increase his Terazosin for about 10 days and reported his urination frequency had decreased to one time per night.  The Veteran was then kept on the increased dosage.  In June 2011, the Veteran reported urinary frequency within the prior two weeks.  In February 2014, the Veteran received a renewal of his prescription for Alfuzosin for his benign prostatic hyperplasia (BPH).  The examiner noted that the BPH did not involve urinary obstruction.  The Veteran reported some dysuria for the prior three weeks and indicated he had to strain to start urine flow.  He reported nocturia 4 to 5 times.  

At his March 2010 VA fee basis examination, the Veteran reported urinating 20 times at intervals of 30 minutes and during the night he urinated 5 times at intervals of one hour.  He reported problems with starting urination and the urine flow was weak, with decreased force.  He did not have any urinary incontinence.  The Veteran declined the prostate examination.  The examiner noted that there was no change in the diagnosis, and that at the time the Veteran's condition was active.  The subjective factors included narrative history of frequency and the objective factors were abnormal urinalysis and elevated AST which were expected with chronic prostatitis.  The examiner noted that there were residual sequelae from the prostate problem including urinary frequency.  

At his March 2014 Travel Board hearing, the Veteran testified that he had prostate problems and that he had impotence and was prescribed Viagra.  

On review of the evidence, the Board finds that a rating in excess of 10 percent for prostatitis for the period prior to March 9, 2010 is not warranted, but that the criteria for a 40 percent rating from March 9, 2010, have been met.  The Board first points out that the Veteran's predominant disability picture is that of urinary frequency.  Despite his reports of blood in the urine, he denied any significant antibiotic use for urinary infections, and the record does not otherwise document urinary infections or significant obstructive voiding, or the use of catheterization.  Nor does the evidence suggest that the Veteran experiences urinary leakage or that he requires the use of absorbent materials for such.

As for urinary frequency, at his April 2005 VA examination, the Veteran reported daytime voiding of up to five times a day, which the Board notes equates to no more frequent than once every two to three hours.  As for nocturia, he voided no more than twice a night.  Although the post-service treatment records show that later in 2005 he reported that at one point he was voiding more than twice a night, he also reported that at the time of the entry (and after increasing his medication), he had nocturia one time each evening.  The treatment record does not provide any indication as to how long he had experienced nocturia more than twice each evening, and the Board consequently finds that the treatment records prior to 2010 do not support a higher rating.  In fact, the treatment records are consistent with the information contained in the April 2005 examination, and show that the Veteran's daytime and nighttime voiding intervals were not to the extent that established entitlement to a higher rating.

On March 9, 2010, the Veteran attended a VA examination at which time he reported nocturia of up to five times each night.  This is the first time there was documentation of urinary frequency to that extent.  Later clinical treatment records confirm that the Veteran reports nocturia of up to five times each evening.  The evidence for the period from March 9, 2010 consequently supports assignment of a 40 percent evaluation.  The Board again notes that the evidence prior to that date, including clinical records and statements by the Veteran, did not suggest that the Veteran's urinary frequency had increased beyond a daytime voiding interval of between 2 and 3 hours or nocturia of more than twice each night.

The Board notes that a 40 percent rating is the highest rating available for urinary frequency.  It exceeds the rating available for obstructive voiding.  As for urine leakage, although a higher rating is possible, in the Veteran's case the evidence does not suggest he experiences urinary leakage, or that he otherwise requires the wearing of absorbent materials.  

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for prostatitis for the period prior to March 9, 2010, but that a 40 percent evaluation is warranted for the period from March 9, 2010.  38 C.F.R. § 4.3 (2013).

Right Shoulder Arthritis

The RO has evaluated the Veteran's right shoulder disability under Diagnostic Code 5010, arthritis, as initially noncompensable prior to April 23, 2010 and as 10 percent disabling from April 23, 2010.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his right shoulder is considered his major upper extremity.

As noted above, traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where the limitation of motion is noncompensable, a rating of 10 percent is for application.  The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.

Alternatively, under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

(Other diagnostic codes for rating shoulder disability (5200, 5202, and 5203) are not for consideration because, as will be discussed below, the pathology required by such codes-ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; fibrous union of the humerus; recurrent dislocation of the humerus at the scapulohumeral joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis-is not shown.)

At a January 2008 VA examination, the Veteran reported popping and straining in the shoulder with over use and lifting objects.  The Veteran denied any weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  He reported pain that occurred one time per week, lasting for 2 hours; the pain was localized, and aching in nature.  From 1 to 10 (10 being the worst pain) the pain was reported as an 8.  The pain could be elicited by physical activity, stress and by bowling 8 frames with the hurt shoulder.  The pain was relieved by rest.  At the time of pain he could function without medication.  It was noted that the Veteran was not receiving any treatment for his condition.  He had not had any prosthetic implants of the joint.  It was noted that the Veteran was right handed.

The examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion testing of the right shoulder disclosed flexion to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.   The examiner noted that the effect on the Veteran's daily activity was to avoid lifting things at times.

Treatment records from Madigan Army Medical Center dated in April 2010 document complaints of chronic right shoulder pain.  The Veteran reported right shoulder pain that was dull and aching with overhead activities.  The pain level was a 2 to 3 when he was not lifting a lot, and was 5 out of 10 after a lot of lifting.  The examination showed that the right shoulder was nontender to palpation with full nontender range of motion.  There was no crepitation, no muscle atrophy, and normal strength.  An October 2010 treatment record showed right subacromial bursitis.  The Veteran reported pain but no recent injury or trauma.  The Veteran's pain was located over the superior aspect of the shoulder and was only present with movement.  The Veteran denied pain radiation down the arm, numbness or tingling.  He denied any physical therapy or shoulder injections, weakness, or dislocations of the right shoulder.  The Veteran underwent diagnostic imaging and the examiner noted the absence of evidence of impingement or rotator cuff tear on examination.  X-rays suggested possible AC joint pathology, although physical examination did not reveal significant tenderness in this area.  The examiner noted that the pain might be secondary to degenerative changes in the joint, and that overall the pain did not seem very severe and it was not significantly impairing daily activities.  A steroid injection of the AC joint and subacrominal bursa was done with modest improvement in pain.  The examiner referred the Veteran for physical therapy.

At a December 2010 fee basis examination, the Veteran reported weakness, swelling, giving way, lack of endurance, fatigability, deformity, pain and dislocation in the right shoulder.  He indicated that he did not experience stiffness, heat, redness, locking, tenderness, drainage, effusion or subluxation.  The Veteran reported flare-ups as often as one time a day, with each time lasting for an hour.  From one to ten (ten being the worst) he indicated the severity level of his pain was at a seven.  He noted that the flare-ups were precipitated by physical activity, and were alleviated by rest.  During flare-ups he experienced neither functional impairment nor any limitation of motion of the joint.  The examiner noted that the Veteran was not receiving any treatment for his right shoulder condition.  The Veteran reported no surgery or hospitalization for his right shoulder condition.  He stated that his condition in the past 12 months had not resulted in any incapacitation.  The Veteran reported that he could not constantly lift weight for long periods of time.

The examination showed tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion testing disclosed flexion to 110 degrees, abduction to 110 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

At his March 2014 Travel Board hearing the Veteran did not discuss his right shoulder disability.

Prior to April 23, 2010

As noted above, the Veteran is currently in receipt of a non-compensable rating for his right shoulder disability prior to April 23, 2010.  A compensable rating would require that he have limitation of motion of his arm at shoulder level, according to Diagnostic Code 5201.  Alternatively, he would have to demonstrate at least some limitation of motion under Diagnostic Code 5010 to warrant a 10 percent evaluation.  As the January 2008 VA examination and the April 2010 treatment note make clear, however, he had full and painless range of shoulder motion.  Thus, a compensable rating for right shoulder arthritis was not warranted.  

The Board notes that the Veteran would be rated under Diagnostic Code 5202 if he had humerus impairment with recurrent dislocation, fibrous union, nonunion, malunion with moderate or marked deformity, or loss of head, or under Diagnostic Code 5203 if he had dislocation or nonunion with loose movement of the scapula.  Such has not been demonstrated at any time during this period on appeal.  The Board finds that the schedular criteria under Diagnostic Code 5201 for a compensable rating have not been met for the period at issue.  Specifically, range of motion testing of the Veteran's right arm was full and painless. 

In evaluating the Veteran's increased rating claim prior to April 23, 2010, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right shoulder disability, notably his pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability, or the presence of pain.  The Veteran's shoulder flexion and abduction were at normal ranges at his January 2008 examination.  The motion was painless.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right shoulder according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's right shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria  and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned non-compensable rating prior to April 23, 2010.  As such, there is no basis for awarding the Veteran a compensable disability rating prior to April 23, 2010. Hart v. Mansfield, 21 Vet. App. 505 (2007)

From April 23, 2010

Based on the foregoing medical evidence, the Board finds that the objective medical evidence does not show that the Veteran's right shoulder disability has been manifested by symptomatology that more nearly approximates the criteria for higher ratings under Diagnostic Codes 5200, 5201, or 5202, at any point from April 23, 2010.  As an initial matter, there is no evidence to show ankylosis, flail shoulder, nonunion, or recurrent dislocation of the shoulder.  Furthermore, the evidence throughout this portion of the appeal period demonstrates that while the Veteran has limitation due to pain (which is the basis for the assigned 10 percent evaluation), it is not so limited as to rise to the level contemplated by the higher, 20 percent rating. That requires that motion be limited at the shoulder level, or 90 degrees of elevation or abduction.  However, even when factoring in pain, the Veteran has shown flexion and abduction to 110 degrees and internal and external rotation to 90 degrees.  These levels of limitation still far exceed that required for the higher rating. 

The Board also finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating for the right shoulder from April 23, 2010 properly compensate the Veteran for the extent of functional loss resulting from any such symptoms.  Also, the December 2010 examiner found that there was no additional limitation of motion of the Veteran's right shoulder due to pain, fatigue, weakness, or lack of endurance on repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  Although it was noted in the record that the Veteran exhibited pain on motion, these findings have already been taken into consideration in the assignment of the current 10 percent rating for the right shoulder disability.  In other words, even when considering functional impairment, the Veteran is still shown able to raise his arm well above shoulder level, which is not consistent with the disability picture contemplated by a 20 percent rating.

While the Veteran is competent to describe pain in his right shoulder with lifting and activities, the objective clinical findings on examination outweigh his lay reports regarding severity.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

As the criteria for a higher rating have not been demonstrated for the period from April 23, 2010, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  See Hart, supra; 38 U.S.C.A. § 5107(b).


Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disorders at issue.  As to the seborrheic dermatitis, pseudofolliculitis barbae, tinea pedis, prostatitis and right shoulder arthritis, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The skin disabilities are evaluated based on area involved as well as systemic therapy.  They also include consideration of disfigurement.  In reviewing the symptoms associated with the skin disorders, the Board finds they are contemplated by the rating criteria.

The record does not establish that the rating criteria are inadequate to rate the Veteran's prostatitis.  To the contrary, the symptoms that the Veteran describes (frequent voiding) are the symptoms specifically included in the criteria found in the rating schedule for his disability.  The schedular rating criteria specifically provides for prostate gland injuries, infections, hypertrophy, and postoperative residuals, rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Consequently, the rating criteria are adequate with respect to the Veteran's symptoms.

The Veteran's right shoulder disability is manifested by arthritis, with pain and limited motion.  These manifestations are contemplated by Diagnostic Codes 5003 and 5010, which compensate for arthritis, and Diagnostic Codes 5201 and 5202, which compensate for limited motion of the arm and impairment of the humerus with malunion and/or recurrent dislocations, respectively.  See 38 C.F.R. § 4.71a.  Sections 4.40, 4.45, and 4.59 of the regulations also contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  

Moreover, the fact that a particular symptom may not be mentioned in the criteria does not in itself warrant extraschedular referral.  The evaluation of a disability is generally based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes. Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2013) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, no examiner or treating clinician has indicated that the Veteran's skin disorders, prostatitis or right shoulder disability is exceptional or unusual.  Accordingly, the first step of the inquiry is not satisfied.  Thus, the issue of whether "related factors" are present under the second step of the inquiry is moot, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for hearing loss, fracture of the right and left thumbs, a right ring finger fracture, and erectile dysfunction associated with prostatitis, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised 
by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in fact remains employed.



C.  Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chronic Nosebleeds, Sinusitis, and Gastroenteritis

The Veteran asserts that he has a chronic nosebleed disability and sinusitis that is causally related to service.  Service treatment records show treatment for nose bleeding on July 10, 1972, July 13, 1972, and March 29, 1973.  On March 30, 1973 the nasal packing that was done the day before was removed and the Veteran was informed to return if the bleeding started again.  Nosebleeds were next noted in February 1975.  In an undated Summary of Care, under allergies it is noted that the Veteran was allergic to Darvon with resulting nosebleeds.  The Veteran was diagnosed with probable maxillary sinusitis in May 1977 and with acute sinusitis in June 1977, and records show in April 1991 a possible viral infection versus sinusitis.  Service treatment records show treatment for gastroenteritis in January and December 1974 and in October 1978.  The Veteran's periodic examinations in service note normal clinical evaluations of the nose, sinuses, and abdomen and viscera.  

VA treatment records dated in April 2000 show that the Veteran was treated for viral sinusitis.

A treatment report from Madigan Army Medical Center dated in March 2006 showed that the Veteran was treated for a nosebleed.

At his March 2014 Travel Board hearing the Veteran testified to having nosebleeds two to three times a year.  He described experiencing a buildup of sinus pressure in his head following which his nose would start to bleed.  The Veteran stated that it was so severe that he had to be hospitalized several times for it.  He stated that he sought treatment for his nosebleeds after service but was told the same thing, which was to apply pressure.  The Veteran indicated that in service he was prescribed Sudafed for his sinus problems and was also given Darvon, but stated that Darvon gave him nosebleeds.  The Veteran testified that he was also treated in service for gastritis and gastroenteritis and now receives treatment at Madigan Army Medical Center.  

The service treatment records show one documented instance of sinusitis, and two other possible episodes.  At no point were the episodes considered chronic in nature.  There is no post-service evidence of sinusitis until 2000, when he was treated on one occasion for viral sinusitis.  There is no other medical evidence of sinusitis, and no medical opinion suggesting a relationship of the 2000 episode to service.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the only competent post-service evidence of sinusitis occurred years before the Veteran filed the current claim.  In the years since, there has been no competent evidence that he has had further episodes of sinusitis, or a sinus disorder.  Given that there is no competent post-service evidence of sinusitis, and as the Veteran himself is not competent to diagnose such a disorder as it shares characteristics with other nasal conditions, the Board finds that the Veteran does not have a sinus disorder.  Accordingly, in the absence of a current disorder, the preponderance of the evidence is against the claim.  

Although the Veteran was treated several times in service for nosebleeds, at no point was he diagnosed with an underlying disorder.  Moreover, he experienced no further nosebleeds in service after 1975.  Following service, the next reference to nosebleeds was in 2006, many years after service.  Again, there is no diagnosis or finding of an underlying disorder.  Nor is the Veteran competent to opine that any nosebleeds he experienced are due to an underlying malady.  Consequently, service connection for nosebleeds is not warranted.

As for the claim of service connection for a gastrointestinal disability, although he was treated on three disparate occasions for gastrointestinal complaints, there is no competent post-service evidence of a gastrointestinal disability during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer, supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board finds that the Veteran himself is not competent to diagnose a gastrointestinal disorder, as it involves an internal body process with symptoms that are common to many cases.  As the evidence of record is negative for a current diagnosis of a gastrointestinal disability, service connection cannot be granted and the claim must be denied.

The Board again emphasizes that the veteran has refused to cooperate with respect to further VA examination of his claimed disorders.  Unfortunately, this requires the Board to rely solely on the evidence of record.  That evidence does not support service connection for the disabilities addressed above.

New and Material Evidence

Heart Murmur with Chest Pain and Left Knee Disability

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

As the Veteran's current claims to reopen were received in 2005 and 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

In a rating decision dated in February 1994, the RO denied the claims of service connection for a heart murmur with chest pain and left knee disability because the Veteran's heart murmur was a laboratory finding and not a disability in itself without evidence of an underlying cardiac condition, and concerning the left knee the RO found that there was no current left knee disability of record. 

After the Veteran was notified of the adverse determinations and of his procedural and appellate rights, he did not appeal the rating decision (or timely request an extension) and no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the February 1994 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a). 

In 2005 and 2007, VA received the Veteran's applications to reopen the claims of service connection for a heart murmur with chest pain and left knee disability.  In a rating decision dated in April 2006, the RO denied the application to reopen the claim of service connection for heart murmur with chest pain on the basis that there was no medical evidence of a chronic cardiac condition.  In a rating decision dated in May 2008, the RO denied the application to reopen the claim for a left knee disability on the basis that there was no nexus between the Veteran's current left knee condition and service.

The evidence of record at the time of the last denial of the claims for service connection for heart murmur with chest pain and a left knee disability included the Veteran's original claim, his service treatment records, and the reports of his VA examinations of July and August 1993, and April 1995 (to include a May 1995 addendum).

The evidence added to the record since the last final decision included treatment records from Madigan Army Medical Center which shows in April 2013 that the Veteran was seen for atypical chest pain.  It was noted that the Veteran's chest pain occurred after eating and not with exertions.  The examiner suspected the etiology to be gastroesophageal reflux disease.  

Concerning the Veteran's left knee disability claim, the evidence added to the record since the last final decision included the Veteran's testimony at his March 2014 Travel Board hearing.  At the hearing, the Veteran testified that he injured his left knee playing football in service and was treated in service for his left knee, and that he compiled an index of his left knee treatment.

The Board finds that the medical evidence from Madigan Army Medical Center dated in April 2013 concerning atypical chest pain and the Veteran's testimony at his March 2014 Travel Board hearing in relation to his left knee injury in service relate to previously unestablished facts that tend to substantiate the Veteran's claim. 

Accordingly, the claims for service connection for heart murmur with chest pain and left knee disability are reopened. 


ORDER

The appeal of the issues of entitlement to service connection for herpes, elevated cholesterol, and periodontitis are dismissed.

The appeal of the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is dismissed.

A 30 percent rating for seborrheic dermatitis and pseudofolliculitis barbae is granted, subject to provisions governing the payment of monetary benefits.

Entitlement to a compensable evaluation for tinea pedis is denied.

For the period prior to March 9, 2010, entitlement to a rating in excess of 10 percent for prostatitis is denied.

For the period from March 9, 2010, a 40 percent rating for chronic prostatitis is granted, subject to provisions governing the payment of monetary benefits.

Entitlement to a compensable evaluation prior to April 23, 2010 for right shoulder arthritis is denied.

Entitlement to an evaluation in excess of 10 percent from April 23, 2010 for right shoulder arthritis is denied.

Entitlement to service connection for a disability manifested by nosebleeds is denied.

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

New and material evidence to reopen a claim of entitlement to service connection for heart murmur with chest pain has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for a left knee disability has been received; the appeal is granted to this extent. 

REMAND

Here, the rating decision on appeal and the statement of the case denied reopening of the claims for service connection for heart murmur with chest pain and a left knee disability because the evidence did not constitute new and material evidence.  The appellant's reopened claims for entitlement to service connection heart murmur with chest pain and a left knee disability have not been adjudicated on the merits by the AOJ in the first instance.  Due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Accordingly, the case is REMANDED for the following action:

After undertaking all necessary development, the RO/AMC should review the record again, including any newly acquired evidence, and adjudicate the claims for service connection for heart murmur with chest pains and a left knee disability on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


